Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger L. Browdy on September 3, 2021.

In the specification:

The specification is amended by adding the following paragraph at page 1 immediately after the Title and before the “PRIOR ART” section:

SEQUENCE LISTING
This application contains a Sequence Listing submitted electronically as an ASCII text file and is hereby incorporated by reference in its entirety. Said ASCII text file, created December 8, 2016, is named 2016-12-08SequenceListing-LARISCH2A.txt and is 34,083 bytes in size.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,423,115 B2 is by the instant inventor and claims a mimetic which is a C-terminal fragment of ARTS consisting of amino acids 267-274 of instant SEQ ID NO:9 and wherein L-glutamine is replaced with D-glutamine. This reference is drawn to C-terminal fragments of ARTS and does not contemplate the N-terminal portion fragments currently claimed. It does not anticipate or make obvious the instant invention.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman